DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elias Larson (76387) on 31MAY2022.
The application has been amended as follows: 
Amendments to the Claims:
1.	(Currently Amended) A drain tool assembly for draining fluid contained in a housing that includes a plunger, the drain tool assembly comprising:
an adapter including first and second adapter ends, a threaded portion disposed proximate the first adapter end and adapted to be threadably coupled to the housing, and a circumferential rim disposed between the threaded portion and the second adapter end, wherein the circumferential rim has a substantially circular cross-section and includes a slot extending from the second adapter end to the threaded portion;
an inner body disposed in and extending through the adapter and adapted to allow the fluid to flow from the housing through the drain tool assembly, the inner body including first and second inner body ends, wherein the first inner body end forms an outwardly extending flange, and wherein the inner body includes a groove adapted to receive a coupling mechanism; and
an outer body coupled in an axial direction to the inner body via the coupling mechanism and adapted to slidably engage with the slot to be selectively disposed in one of either a non-draining position, wherein the fluid in the housing does not flow through the drain tool assembly, and a draining position, wherein the inner and outer bodies are axially moved relative to the adapter and the fluid in the housing flows through the drain tool assembly,
wherein when the inner and outer bodies are disposed in the draining position, the outer body is not slidably engaged with the slot to allow the outer body to rotate relative to the adapter, and the circumferential rim is adapted to retain the outer body in the draining position when the outer body is not engaged with the slot and is rotated relative to the adapter.
2.	(Cancelled) 
3.	(Cancelled) 
4.	(Previously Presented) The drain tool assembly of claim 1, wherein the outer body includes a protrusion adapted to slidably engage with the slot, and wherein the outer body is adapted to axially move by the protrusion sliding relative to the slot to move the outer body between the non-draining and draining positions.
5.	(Previously Presented) The drain tool assembly of claim 4, wherein when the outer body is disposed in the draining position, the protrusion is not slidably engaged with the slot to allow the outer body to rotate relative to the adapter, and the circumferential rim is adapted to retain the outer body in the draining position by engaging the protrusion when the protrusion is not engaged with the slot and the outer body is rotated relative to the adapter.
6.	(Original) The drain tool assembly of claim 1, wherein the inner body is adapted to engage the plunger of the housing when the outer body is disposed in the draining position.
7.	(Previously Presented) The drain tool assembly of claim 1, wherein the first inner body end is adapted to engage the plunger of the housing and the second inner body end is adapted to be coupled to a hose.
8.	(Previously Presented) The drain tool assembly of claim 7, wherein the first and second inner body ends are in fluid communication with each other.
9.	(Cancelled) 
10. 	(Currently Amended) A drain tool assembly for draining oil contained in an oil filter canister housing that includes a spring-loaded plunger and a female threaded fitting, the drain tool assembly comprising:
an adapter including first and second adapter ends, a threaded portion disposed proximate the first adapter end and adapted to threadably couple to the fitting, and a circumferential rim disposed between the threaded portion and the second adapter end, wherein the circumferential rim has a substantially circular cross-section and includes a slot extending from the second adapter end to the threaded portion;
an inner body disposed in and extending through the adapter and adapted to allow the oil to flow from the housing through the drain tool assembly, the inner body including a groove adapted to receive a snap-ring; and
an outer body coupled in an axial direction to the inner body via the snap-ring and adapted to slidably engage with the slot to be selectively disposed in one of either a non-draining position, wherein the oil in the housing does not flow through the drain tool assembly, and a draining position, wherein the inner and outer bodies are axially moved relative to the adapter and the oil in the housing flows through the drain tool assembly,
 wherein when the inner and outer bodies are disposed in the draining position, the outer body is not slidably engaged with the slot to allow the outer body to rotate relative to the adapter, and the circumferential rim is adapted to retain the outer body in the draining position when the outer body is not engaged with the slot.
11.	(Previously Presented) The drain tool assembly of claim 10, wherein the groove includes first and second grooves adapted to respectively receive first and second snap-rings to couple the outer body to the inner body.
12.	(Previously Presented) The drain tool assembly of claim 10, wherein the inner body includes first and second ends, and the first end includes an outwardly extending flange.
13.	(Previously Presented) The drain tool assembly of claim 1, wherein the coupling mechanism is a snap-ring.
14.	(Currently Amended) A drain tool assembly for draining fluid contained in a housing that includes a plunger, the drain tool assembly comprising:
an adapter including first and second ends, a threaded portion disposed proximate the first end and adapted to be threadably coupled to the housing, and a circumferential rim disposed between the threaded portion and the second end, wherein the circumferential rim has a substantially circular cross-section and includes a slot extending from the second end to the threaded portion;
an inner body disposed in and extending through the adapter and adapted to allow the fluid to flow from the housing through the drain tool assembly; and
an outer body coupled in an axial direction to the inner body and including a protrusion adapted to slidably engage with the slot, wherein the protrusion is adapted to slide relative to the slot to move the outer and inner bodies between non-draining and draining positions, wherein the fluid in the housing does not flow through the drain tool assembly when the inner and outer bodies are disposed in the non-draining position, and the fluid in the housing flows through the drain tool assembly when the inner and outer bodies are disposed in the draining position, and
wherein when the inner and outer bodies are disposed in the draining position, the protrusion is not slidably engaged with the slot to allow the outer body to rotate relative to the adapter, and the circumferential rim is adapted to retain the outer body in the draining position when the protrusion is not engaged with the slot.
15.	(Previously Presented) The drain tool assembly of claim 14, wherein the inner body includes barbs adapted to retain a hose to the inner body.
16.	(Previously Presented) The drain tool assembly of claim 14, wherein the protrusion is a fastener. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art neither teaches, suggests, nor makes obvious to one having ordinary skill in the art a drain tool assembly including the combination of claimed elements and an adapter having a circular cross-section and a slot extending from a second end to a threaded portion. It is not obvious to one having ordinary skill in the art to provide for the claimed drain tool assembly or modify the prior art as such.
ROLL (US 5606989) teaches a self-venting valve arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777